                                          Case 5:20-cv-02523-BLF Document 26 Filed 02/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         REGINALD ROBERTSON,
                                  11                                                      Case No. 20-02523 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER SUA SPONTE GRANTING
Northern District of California




                                                                                          RECONSIDERATION;
 United States District Court




                                  13             v.                                       TERMINATING MOTION AS
                                                                                          MOOT; DIRECTING PLAINTIFF
                                  14     1 DOE, et al.,                                   TO FILE THIRD AMENDED
                                                                                          COMPLAINT
                                  15                  Defendants.
                                  16
                                                                                          (Docket No. 25)
                                  17

                                  18
                                              Plaintiff, a state prisoner at the Santa Rita Jail (the “Jail”) in Dublin, California,
                                  19
                                       filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against personnel at
                                  20
                                       the Jail. On January 6, 2021, the Court issued an “Order of Partial Dismissal and
                                  21
                                       Dismissal with Leave to Amend.” Dkt. No. 24. In the order, the Court dismissed a
                                  22
                                       negligence claim for failure to state a claim for relief under § 1983 and dismissed with
                                  23
                                       leave to amend retaliation and due process claims. Id. at 5. Plaintiff was directed to file a
                                  24
                                       third amended complaint within twenty-eight days from the date the order was filed. Id.
                                  25
                                              On February 1, 2021, Plaintiff filed a motion for leave to file a motion for
                                  26
                                       reconsideration under Local Rule 7-9(b)(3). Dkt. No. 25 at 1. Plaintiff asserts that he
                                  27
                                       believes the negligence claim has merit and seeks additional time to support his position.
                                  28
                                          Case 5:20-cv-02523-BLF Document 26 Filed 02/05/21 Page 2 of 3




                                   1   Dkt. No. 25-2 at 2. He states that delays in the Santa Rita Jail’s mail room resulted in a
                                   2   nearly two-week delay in receiving the last court order. Dkt. No. 25 at 2.
                                   3          Local Rule 7-9 provides that a party “may make a motion before a Judge requesting
                                   4   that the Judge grant the party leave to file a motion for reconsideration of any interlocutory
                                   5   order on any ground set forth in Civil L.R. 7-9(b).” Along with reasonable diligence in
                                   6   bringing the motion, subsection (3) of Rule 7-9(b) provides that the moving party must
                                   7   show a “manifest failure by the Court to consider material facts or dispositive legal
                                   8   arguments which were presented to the Court before such interlocutory order.”
                                   9          The Court has reviewed the second amended complaint and finds that although
                                  10   negligence is not actionable under § 1983, Plaintiff separately alleged negligence and Bane
                                  11   Act claims under state law, over which the Court may take supplemental jurisdiction. Dkt.
                                  12   No. 21 at 2. Although Plaintiff has not identified permitted grounds for reconsideration,
Northern District of California
 United States District Court




                                  13   the Court will sua sponte reconsider its Order on the basis that the Court misunderstood
                                  14   the negligence claim. Accordingly, upon reconsideration the Court hereby modifies that
                                  15   Order to GRANT leave to amend the state law negligence claim along with the other
                                  16   claims on which the Court allowed amendment. As to Plaintiff’s request to file a motion
                                  17   for reconsideration, that motion is no longer necessary and this it is terminated as moot.
                                  18   Dkt. No. 25.
                                  19          Plaintiff may reallege the state law claims of negligence and under the Bane Act in
                                  20   his third amended complaint. Plaintiff must allege sufficient facts in support as the Court
                                  21   will conduct another initial screening of those state law claims along with the federal
                                  22   retaliation and due process claims as discussed in the last court order. Dkt. No. 24.
                                  23          Plaintiff shall file a THIRD amended complaint using the court’s form complaint no
                                  24   later than March 6, 2021. All other provisions of the Court’s “Order of Partial Dismissal
                                  25   and Dismissal with Leave to Amend” shall remain in effect.
                                  26          Failure to file a third amended complaint in the time provided will result in the
                                  27   dismissal of this action without prejudice and without further notice to Plaintiff.
                                  28                                                 2
                                            Case 5:20-cv-02523-BLF Document 26 Filed 02/05/21 Page 3 of 3




                                   1             This order terminates Docket No. 25.
                                   2             IT IS SO ORDERED.
                                   3   Dated: _February 5, 2021_________                               ________________________
                                                                                                       BETH LABSON FREEMAN
                                   4
                                                                                                       United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Recon; Deny Motion as Moot; Pl to File TAC
                                       PRO-SE\BLF\CR.20\02523Robertson_recon.TACdue
                                  26

                                  27

                                  28                                                               3
